DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
After-final amendment filed 11 July 2022 is acknowledged.  Claim 10 has been cancelled.  Claim 1 has been amended.  Claims 1-7 and 21-25 are pending.

Oath/Declaration
Receipt of the inventor declaration filed 19 May 2022 is acknowledged.

Information Disclosure Statement
A copy of the Sze et al. “Physics of Semiconductor Devices,” listed in the information disclosure statement filed 14 September 2020 has not been furnished and thus has not been considered.

Specification
The amendments to the specification were received on 11 July 2022.  These amendments to the specification are acceptable.

Response to Arguments
Applicant’s cancellation of claim 10 is sufficient to overcome the objection to the specification made in the final rejection filed 11 May 2022.  The objection to the specification has been withdrawn.
Applicant’s amendments to claim 1 are sufficient to overcome the objection to claim 1 made in the final rejection filed 11 May 2022.  The objection to claim 1 has been withdrawn.
Applicant’s cancellation of claim 10 is sufficient to overcome the 35 U.S.C. 112(a)&(b) rejections of claim 10 made in the final rejection filed 11 May 2022.  The 35 U.S.C. 112(a)&(b) rejections of claim 10 have been withdrawn.

Allowable Subject Matter
Claims 1-7 and 21-25 are allowed for the reasons set forth in the final rejection filed 11 May 2022.  See pp. 6-7 of the final rejection filed 11 May 2022 for the detailed reasons for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826